Ross and Alexander, JJ.,
dissent in a memorandum by Alexander, J., as follows: In my view the order below should be reversed and the defendant’s motion for summary judgment granted. Both Special Term and the majority focus undue attention upon and attach undeserved importance to the words “Please advise” inscribed on the defendant’s letter of April 18, addressed to Larry Greenbaum, salesman for the plaintiff. Defendant has asserted and the plaintiff has not denied, that soon after the defective condition of the paneling became apparent, he complained to the plaintiff and invited the plaintiff to inspect the goods. He asserts that Greenbaum and two other employees of the plaintiff visited his premises to inspect the defective goods. In the discussions in respect thereto, Greenbaum agreed that the goods were defective and requested that they be retained by the defendant, and sold as lower grade material. Defendant was to take a 50% credit for these goods. The claimed defects related primarily to the birch and walnut paneling as outlined in the defendant’s letter of April 18, 1980. Thus, Greenbaum’s carefully worded affidavit to the effect that “We agreed that defendant would make a partial payment of the amount of its check, $13,352.88 and that we would thereafter continue negotiating the remainder of defendant’s obligations on our invoices. At no time did we ever state that defendant’s said payment would be payment in full of all of our invoices. Any assertion to the effect that said payment would be payment in full is false” (emphasis added) does not constitute a denial of defendant’s assertion that an agreement was reached to settle the dispute in respect to the defective plywood paneling, by giving the defendant a credit of $10,527.68. Indeed the check only related to invoice TA 7409, which was for *419the total sum of $23,880.56. There obviously were additional invoices relating to additional paneling ordered from the plaintiff against which no credit was claimed. There is no claim that the $13,352.88 characterized by Greenbaum as a partial payment would be “payment in full” of all of plaintiff’s invoices. The alleged agreement was that the defendant would take a 50% credit for the defective goods. Thus the letter of April 18 does no more than to enumerate the specific items against which the credit is to be made and set forth the computation of the 50% credit. In any event even if the responses of Greenbaum constitute a denial that there was an agreement to settle the dispute for the 50% credit, it is nevertheless clear that there was a bona fide dispute between the parties in respect to what amount was owed to the plaintiff in view of defendant’s claim that some of the paneling was defective. The law is well settled that where an amount due is in dispute and the debtor sends a check for less than the amount claimed, and clearly expresses his intention that the check has been sent as payment in full and not on account and in part payment, the cashing or retention of the check by the creditor is deemed an acceptance by the creditor of the conditions stated and operates as an accord and satisfaction of the claim. (Fuller v Kemp, 138 NY 231; Carlton Credit Corp. v Atlantic Refining Co., 12 AD2d 613, affd 10 NY2d 723.) The words “Payment in full” were clearly written on the face of the check, beneath a legend identifying the relevant invoice and noting that a 50% credit had been applied against the invoice total. Thus plaintiff’s cashiers clerk’s assertion that the words “ ‘Payment in full’ ” do not indicate “what the check is in payment in full of” does not accord with the facts. Indeed, if her account is accepted, we must conclude that she apparently did not know which invoice the payment would be applied against. So far as has been discovered there is no requirement that the conditions imposed by the debtor be inscribed in any particular place or in any particular manner, only that there be a clear and unambiguous expression of the conditions. (Fuller v Kemp, supra; Carlton Credit Corp. v Atlantic Refining Co., supra; Hirsch v Berger Import & Mfg. Corp., 67 AD2d 30.) Such an expression was made here and given the fact that plaintiff admittedly knew of the dispute, it could not accept and negotiate that check free of the conditions plainly expressed on its face.